TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00324-CV


1995 Prowler Travel Trailer, et al., Appellants

v.

State of Texas, Appellee




FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
NO. 34,180, HONORABLE ED MAGRE, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
		The clerk's record in this appeal was due in this Court on May 1, 2011.  On
June 27, 2011, Stephen Gardiner was notified that no clerk's record had been filed due to his failure
to pay or make arrangements to pay the district clerk's fee for preparing the clerk's record.  The
notice requested that Gardiner make arrangements for the clerk's record and submit a status report
regarding this appeal by July 7, 2011.  Gardiner has not filed a status report or otherwise responded
to this Court's notice.
		If the trial court clerk fails to file the clerk's record due to appellant's failure to pay
or make arrangements to pay the clerk's fee for preparing the record, the appellate court may dismiss
the appeal for want of prosecution unless the appellant was entitled to proceed without payment of
costs.  Tex. R. App. P. 37.3(b).  Because Gardiner has failed to pay or make arrangements to pay the
clerk's fee for preparing the clerk's record, this appeal is dismissed for want of prosecution.



						___________________________________________
						Diane M. Henson, Justice
Before Chief Justice Jones, Justices Pemberton and Henson
Dismissed for Want of Prosecution
Filed:   August 9, 2011